DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1, 5–8, 13, 41, and 46, without traverse, in the reply filed June 29, 2022 is respectfully acknowledged (as are the elected species). Accordingly, claims 14–16, 18, 20, 22, 24, 26, 27, 29–36, 38, 39, 43–45, 47, and 80 have been withdrawn from consideration.
Claim Objections
Claim 1 recites the following limitation: 
“providing an ionic liquid mixture comprising an ionic liquid (IL), wherein the IL comprises a metal-chelating group, and a plurality of metal cations;”. 
Respectfully, it may improve readability to make the following amendment: 
providing an ionic liquid mixture comprising an ionic liquid (IL), wherein the IL comprises a metal-chelating group;
Correction here is optional and left solely to Applicant’s discretion.
Specification
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5–8 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodopoulos.1
With respect to claim 1, Rodopoulos discloses a method comprising dissolving a metal salt in an ionic liquid, whereby metal ions of the metal salt form a metal complex, in solution, with one or more portions of the ionic liquid. (Rodopoulos Abstract; ¶¶ 11–20.) Rodopoulos’ method further comprises electrorecovering metal ions from the solution, namely, by subjecting the metal complex to an electrical potential. (Id. Abstract; ¶¶ 14, 21; FIG. 2.) Additionally, the ionic liquid can comprise a metal-chelating group. (Id. ¶ 22 (wherein the last structure shown is a crown—and “E = N” is disclosed for multiple structures within this paragraph); ¶¶ 23–24 (teaching that suitable donor groups can be, inter alia, compounds of N).)
With the above findings in mind, Rodopoulos is interpreted as disclosing a method of removing metal cations from an ionic liquid mixture. In particular, Rodopoulos’ solution containing its complex of metal ions and ionic liquid is interpreted to be an ionic liquid mixture comprising a plurality of metal cations. Also, Rodopoulos’ ionic liquid is interpreted as comprising a metal-chelating group. (See Rodopoulos’ ¶¶ 22–24.) Furthermore, Rodopoulos’ method includes applying an electrical potential to the ionic liquid mixture, thereby removing the plurality of metal cations from the ionic liquid mixture. In view of these findings, it is respectfully submitted that Rodopoulos anticipates pending claim 1.
With respect to claims 5 and 6, the application of electrical potential causes the plurality of metal cations to be electrochemically reduced to metal atoms. (Rodopoulos ¶ 2 (teaching that electrorecovery within this document refers to reducing metal ions to their zerovalent state (i.e., reducing metal ions into metal atoms)); ¶ 49.)
With respect to claim 7, the metal cation can have a charge of +1, +2, or +3. (Rodopoulos ¶ 31 (disclosing, inter alia, “iron” and “silver”; note, iron has +2 and +3 oxidation states and silver has +1 and +3 oxidation states)2.)
With respect to claim 8, the metal cation can be a cation of Ag. (Rodopoulos ¶ 31 (disclosing “silver”).)
With respect to claim 46, during Rodopoulos’ method, an ionic liquid complex comprising an ionic liquid chelated to a metal cation is formed. (Rodopoulos Abstract; ¶ 23.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rodopoulos in view of Sano.3
With respect to claims 13 and 41, Rodopoulos does not appear to expressly specify that the metal-chelating group can be one of the metal-chelating groups of the instant claim.
Sano teaches forming an ionic liquid comprising an azo-crown-ether (18-crown-6): in order to provide an ionic liquid which can be easily recovered, regenerated, and reused. (Sano ¶¶ 1, 17, 19.) Sano further teaches that metal ions can later be removed from its ionic liquid after sorption. (Id. ¶¶ 276, 318, 349.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. In addition, the courts have held also that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Sano with the teachings of Rodopoulos, viz., such that the metal-chelating group is 1-aza-18-crown-6 (an azo-crown ether), in order to: (1) yield the predictable results/improvements of providing an ionic liquid which can be recovered, regenerated, and reused; and (2) provide a suitable metal-chelating group which allows metal ions to be adsorbed and later removed. KSR, 550 U.S. at 415–17; MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0000790 A1, published January 5, 2012 (“Rodopoulos”).
        2 See, e.g., Oxidation Number, Priyamstudycentre.com, https://www.priyamstudycentre.com/2019/05/oxidation-number-of-elements.html (last visited October 22, 2022) (see graphic located under the heading “Oxidation number calculation”)).
        3 WO 2005/113547 A1, published December 1, 2005 (“Sano”).